Case 1:21-cr-00046-GBD ;

   

trig y i

Pocument.13 .-Filed02/03/21 Page 1 of 4

 

 

 

 

a g
1oMeT
KONI ay ay
UNITED STATES DISTRICT COU Ly FILED |
SOUTHERN DISTRICT OF NEW Y@ ; Semecsteanae
a ED EERO 3 2p
United States of America a ===! Protective Order
Vv. 21 Cr. 46 (GBD)
Malik Knox,
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (1) affects the privacy and confidentiality of individuals and entities; (2) would
impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which
is necessary for the defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that, among other things,
identifies, or could lead to the identification of, witnesses who may be subject to intimidation or
obstruction, and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm absent the protective considerations set forth herein

 

 

 
Case 1:21-cr-00046-GBD Document 13 Filed 02/03/21 Page 2 of 4

and/or any supplemental agreement. The Government’s designation of material as sensitive
disclosure material will be controlling absent contrary order of the Court.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

3. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material or sensitive disclosure material on any Internet site or network site to which persons other
than the parties hereto have access, and shall not disclose any disclosure material to the media or
any third party except as set forth below.

4. Sensitive disclosure material shall be kept in the sole possession of counsel; shall not be
reviewed or maintained by the defendant outside the presence of counsel or personnel employed by or
retained by counsel; shall not be copied or otherwise recorded by the defendant; and may be disclosed
by counsel only to personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action.

5. The Government may authorize, in writing, disclosure of disclosure material and
sensitive disclosure material beyond that otherwise permitted by this Order without further Order
of this Court.

6. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

 

 

 
Case 1:21-cr-00046-GBD Document 13 Filed 02/03/21 Page 3 of 4

seal, absent consent of the Government or Order of the Court. All filings should comply with the
privacy protection provisions of Fed. R. Crim. P. 49.1.

Return or Destruction of Material

7. Except for disclosure material that has been made part of the record of this case, the defense
shall return to the Government or securely destroy or delete all disclosure material within 30 days of
the expiration of the period for direct appeal from any verdict in the above-captioned case; the period
of direct appeal from any order dismissing any of the charges in the above-captioned case; or the
granting of any motion made on behalf of the Government dismissing any charges in the above-
captioned case, whichever date is later. This provision does not apply to any disclosure material or ESI
that belongs to the defendant.

Retention of Jurisdiction

8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: NMypaubea, Math — Date: January 29, 2021

Alexandra Rothman
Assistant United States Attorney

Arveatin Santille

Kristen Santillo, Esq.
Attorney for Malik Knox

 

 

 
Case 1:21-cr-00046-GBD Document 13 Filed 02/03/21 Page 4 of 4

SO ORDERED:

Dated: New York, New York

fonary —PEB 0 3 2021!

 

Le ie Donal

 

ay HOX@RABLE GEORGE B. DANIELS
TED STATES DISTRICT JUDGE

 
